PER CURIAM:
Donald Frederick Lewis appeals from the district court’s orders dismissing his claims against Prince George’s County, Maryland, and the City of Bowie, Maryland, and entering judgment on the jury verdict in favor of Private Simms on Lewis’s claims asserted pursuant to 42 U.S.C. § 1983 (2012). On appeal, we confine our review to the issues raised in the appellant’s brief. See 4th Cir. R. 34(b). Because Lewis’s informal brief does not challenge the basis for the district court’s disposition, Lewis has forfeited appellate review of the court’s orders. Accordingly, we affirm the district court’s orders. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.